 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    THOMAS J. SANDUSKI,                                  Case No. 2:19-cv-01340-JAD-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    CHARLES SCHWAB & CO., INC.,
10                           Defendant.
11

12          This matter is before the court regarding pro se plaintiff Thomas J. Sanduski’s payment of

13   the filing fee. (Receipt of Payment (ECF No. 4).) The court previously ordered Sanduski to file

14   an updated application to proceed in forma pauperis or to pay the filing fee. (Order (ECF No. 3).)

15   Sanduski complied with the court’s order by paying the filing fee. It is therefore ordered that this

16   case shall proceed on the normal litigation track as governed by the Federal Rules of Civil

17   Procedure.

18

19          DATED: December 2, 2019

20

21
                                                          BRENDA WEKSLER
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
